DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of Claims
Claims 1-4 and 6-21 are pending in the application.  Claim 5 has been cancelled.
Amendments to claims 1, 4 and 20, and new claim 21, filed on 2/3/2021, have been entered in the above-identified application.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 6-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corner et al. (USPGPUB 2006/0084337) in view of Weil (Patent No. 4145547).

Regarding claims 1, 3 and 6-16, Corner et al. (“Corner”) teaches a flame resistant fabric (outer shell fabrics, Abstract) comprising: a plurality of spun yarns (such as body yarns 206 of fabric 200 comprising spun yarns, [0021] and [0014]) comprising a plurality of inherently flame resistant fibers, such as a blend of para-aramid fibers, meta-aramid fibers, and PBO fibers (Abstract and [0015]).

Corner not explicitly disclose a finish a finish comprising a polymeric abrasion resistance aid, a hydrophobic component, and a cross-linking agent.

However, Weil teaches durable flameproof finishes for textiles (Abstract).  Weil teaches that ingredients include abrasion resistance agents such as polyacrylates, polyurethanes and the like, anti-soiling agents and water and oil-repellents (a hydrophobic component as claimed) such as polyfluoroalkyl compounds, silicones, acrylic acid copolymers, and the like (col. 8 lines 42-54).  Weil also teaches that that ureidoalkylphosphonates contained within the padding solution may be cured, or crosslinked, and that curing rate retarders and accelerators may be used alone or in combination (col. 7 lines 15-46 and col. 9 lines 46-59).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have applied a durable flameproof finish including abrasion resistance agents (such as polyacrylates and polyurethanes), water and oil-repellents (such as polyfluoroalkyl compounds, silicones and acrylic acid copolymers), and curing agents (such as curing rate retarders and accelerators), to the flame resistant fabric of Corner in order to provide the fabrics with a combination of properties including highly durable fire retardancy, anti-soiling properties and abrasion resistance, as suggested by Weil (Abstract, col. 8 lines 42-54, cols. 8-9 lines 66-59).   

The Examiner notes that Applicant has provided at paragraphs [0032], [0044] and page 15, Table 1 of the Specification specific structural examples, which provide the structure and properties claimed. Thus the Examiner finds that the structure of modified Corner discussed above makes obvious the structure claimed.  Specifically, the 60/20/20 blend of KEVLAR, NOMEX and ZYLON formed as a two-end rip stop fabric with a fabric weight of 7.5 osy, as taught by Corner et al. in paragraph [0027], matches Fabric 4 in Table 1 of the Specification.  Further, the polyurethane abrasion resistance aids disclosed by Weil match the urethane-based polymer abrasion resistance aids described in paragraph [0041] of the Specification.  Thus, the Examiner expects the referenced invention to have the claimed abrasion resistant properties, absent an objective showing to the contrary.


Regarding claims 2 and 20, Weil remains similarly as applied above to claim 1, further teaching that the ureidoalkylphosphonates provide excellent results when utilized as flameproofing finishes, and that textile finishes derived from these derivatives may also be characterized as "durable press" finishes (col. 6 lines 23-33).


Regarding claim 17, Corner teaches a rip stop weave, plain weave or twill weave ([0014]). 

Regarding claim 18, Corner teaches a fabric having weights of about 5 to about 10 osy, such as a 60/20/20 blend having a weight of 7.5 osy [0025]).

Regarding claim 19, Corner teaches that an outer shell fabric can be used in the construction of a garment (Fig. 1 and [0014]).

Regarding claim 21, Weil teaches that another class of optional adjuvants which may be included within the solutions containing the ureidoalkylphosphonate derivatives are various so-called co-reactants which are used for various purposes such as to control the cross-link density of the finish, wherein particularly useful co-reactants include melamine and melamine-formaldehyde condensation products (col. 7 lines 47-62).


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Corner et al. (USPGPUB 2006/0084337) in view of Weil (Patent No. 4145547), as applied to cliam 1, in view of Ezaki (JP2003166173A).


Regarding claim 4, modified Corner does not exolicitly disclose wherein the finish further comprises at least one of an alkoxylated fatty amine or derivative thereof, a melamine formaldehyde resin, an N-methylol stearamide, or combinations thereof.

However, Ezaki teaches oil-repellent coating agent is such as N-methylol stearamide and the like ([0040]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modiifeid the fabrics of modified Corner with -methylol stearamide and the like in order to provide the fabrics with oil-rellent properties ([0040]).


Response to Arguments

Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
Applicant contends that, based on part on the Dunn Declaration, a person skilled in the art would never have been motivated to look to Weil, which is entirely related to treating combustible materials, and moreover, even if one did look to Weil, it certainly (and not surprisingly) does not teach treatment of the claimed inherently flame resistant fibers with an abrasion-resistant aid. 
Regarding this contention, the examiner notes that although Weil teaches application of the finish to flammable substrates, Weil also teaches that all types of textiles may be treated by means of the process, wherein examples of substrates includes not only acrylic fibers but also fiber glass and metallic fibers, which the examiner notes would be inherently flame resistant.  In addition, or in the alternative, the examiner notes Corner is not limited to inherently flame .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789